 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TAYO OLUGBOYEGA OGUNBANKE,                      Case No. 1:18-cv-00796-JDP

12                     Petitioner,                   ORDER REQUIRING RESPONSE TO
                                                     RESPONDENTS’ REQUEST TO DISMISS
13         v.                                        CASE AS MOOT

14   KIRSTEN NIELSEN, et al.,                        ECF No. 20

15
                       Respondent.
16

17          Petitioner is detained by the U.S. Bureau of Immigration and Customs Enforcement

18   (“ICE”) and is proceeding without counsel with a petition for a writ of habeas corpus under 28

19   U.S.C. § 2241. ECF No. 1. On June 20, 2018, the court issued an order for the respondents to

20   show cause why the petition should not be granted. ECF No. 5.

21          On September 6, 2018, respondents filed a response to the order to show cause and a

22   motion to dismiss for lack of jurisdiction. ECF No. 20. Respondents have indicated that

23   petitioner “appeared before an immigration judge on July 20, 2018, for a bond hearing, and

24   Ogunbanke was granted release from custody under bond in the amount of $250,000.” Id. at 2.

25   According to the respondents, the only relief requested in the habeas petition was a bond hearing

26   before an immigration judge and petitioner has received the requested relief. Id. at 9. Therefore,

27   respondents argue that the petition is now moot. See id.

28
                                                     1
 1            Petitioner has not filed an opposition to the respondents’ request to dismiss this case as

 2   moot. The court will require a response to respondents’ request.

 3            Accordingly,

 4            1. Petitioner must file a response to respondent’s request to dismiss this case as moot

 5               (ECF No. 20) within 21 days of the service of this order. Under Local Rule 230(l),

 6               failure of the responding party to file a response may result in sanctions.

 7            2. Respondents may file a reply in support of their request within 7 days of the service of

 8               petitioner’s response.

 9
     IT IS SO ORDERED.
10

11
     Dated:      October 11, 2018
12                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
